          Case 1:18-cv-08128-JPC Document 87 Filed 06/01/20 Page 1 of 2




June 1, 2020
                                                                            David B. Rivkin, Jr.
                                                                            direct dial: 202.861.1731
                                                                            drivkin@bakerlaw.com
VIA ECF

Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Alex Goldfarb v. Channel One Russia and RT America a.k.a. Ano TV-Novosti, 18-cv-
       08128 (VEC)

Dear Judge Caproni:

         We are counsel for Defendant Channel One Russia in this matter and write on behalf of
all parties to respectfully request entry of an order modifying the jurisdictional discovery
schedule. Specifically, the parties request an adjournment of the deadline for responding to
document requests and interrogatories until September 1, 2020, and a corresponding adjustment
of the subsequent deadlines. This request follows a telephonic meet-and-confer between the
parties on May 22, 2020 and is necessitated by the ongoing worldwide COVID-19 pandemic.

        By orders dated March 4, 2020 and April 9, 2020, and following consideration of
Defendants’ motions to dismiss, the Court directed the parties to engage in certain limited
jurisdictional discovery. (ECF Nos. 74, 84). Further, the Court directed the parties to jointly
propose a discovery schedule no later than May 1, 2020. (ECF No. 84).

        By letter dated May 1, 2020, the parties submitted a joint proposed scheduling order that,
inter alia, provided a May 11, 2020 deadline for service of interrogatories and document
demands and a June 11, 2020 deadline for responses to the same. (ECF No. 85). In that
submission, the parties agreed that the schedule might require adjustment given the public health
situation. (Id.) By Memo Endorsement the same day, the Court adopted and entered the parties’
proposed schedule. (ECF No. 86).

      In advance of the May 11, 2020 deadline, Plaintiff Alex Goldfarb served discovery
demands on both Defendants, and Defendant Channel One Russia served discovery demands on
          Case 1:18-cv-08128-JPC Document 87 Filed 06/01/20 Page 2 of 2



Honorable Valerie E. Caproni
June 1, 2020
Page 2


Plaintiff. Having received and begun to evaluate the respective discovery demands, the parties
believe that additional time will be required for completion of the discovery process. This need is
particularly salient given that both Russia—where Defendants are located—and the United
States—where Plaintiff and Counsel are located—continue to suffer from the COVID-19
pandemic and are subject to various restrictions and lockdown orders.

       Accordingly, the parties have agreed, subject to the Court’s approval, on the following
modified schedule for jurisdictional discovery:

       May 11, 2020:           Last day for service of interrogatories and document demands;

       September 1, 2020:      Last day for responses to interrogatories and document demands;

       September 25, 2020: Last day to request depositions, if any;

       October 23, 2020:       Last day to complete depositions, if any;

       November 6, 2020:       Last day for Defendants to file any renewed motion to dismiss for
                               lack of personal jurisdiction;

       November 24, 2020: Last day for Plaintiff to file answering papers to Defendants’
                          renewed motions to dismiss; and

       December 7, 2020:       Last day for Defendants to file reply papers.

       The parties recognize that the ongoing public health situation remains fluid, and if they
reasonably believe that a further adjustment of this schedule is required, they will promptly
inform the Court and request the Court’s approval. Wherefore, we respectfully request entry of a
modified schedule for jurisdictional discovery as detailed above.

Respectfully submitted,

  /s/ David B. Rivkin, Jr.

David B. Rivkin, Jr.

Counsel for Channel One Russia



cc: All Counsel of Record (via ECF)
